                20-11937-mg               Doc 1     Filed 08/19/20 Entered 08/19/20 17:20:48                             Main Document
                                                                 Pg 1 of 49

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                ARS REI USA Corp.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA UNOde50
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2807 Jackson Avenue, Floor 5
                                  Long Island City, NY 11101
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Queens                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.unode50.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 20-11937-mg               Doc 1        Filed 08/19/20 Entered 08/19/20 17:20:48                               Main Document
                                                                     Pg 2 of 49
Debtor    ARS REI USA Corp.                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                20-11937-mg          Doc 1         Filed 08/19/20 Entered 08/19/20 17:20:48                                 Main Document
                                                                Pg 3 of 49
Debtor   ARS REI USA Corp.                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 20-11937-mg             Doc 1      Filed 08/19/20 Entered 08/19/20 17:20:48                                Main Document
                                                                 Pg 4 of 49
Debtor    ARS REI USA Corp.                                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 18, 2020
                                                  MM / DD / YYYY


                             X   /s/ Jason McNary                                                         Jason McNary
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    CEO




18. Signature of attorney    X   /s/ Jeffrey A. Reich                                                      Date August 18, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Jeffrey A. Reich
                                 Printed name

                                 Reich Reich & Reich, P.C.
                                 Firm name

                                 235 Main Street, Suite 450
                                 White Plains, NY 10601-2421
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     914-949-2126                  Email address      reichlaw@reichpc.com

                                 3025509 NY
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                          Main Document
                                                                        Pg 5 of 49




 Fill in this information to identify the case:

 Debtor name         ARS REI USA Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 18, 2020                         X /s/ Jason McNary
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jason McNary
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    20-11937-mg                 Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                     Main Document
                                                                             Pg 6 of 49

 Fill in this information to identify the case:
 Debtor name ARS REI USA Corp.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                 Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ARS REI S.L.                                                   Business loan                                                                                         $2,600,000.00
 GUZMAN el BUENO
 6 28108
 ALCOBENDAS,
 MADRID
 SPAIN
 ESTUDIO REDBOX                                                 Vendor                                                                                                      $3,190.00
 C JULIAN
 CAMARILLO
 47 PORTAL B008
 MADRID, SPAIN
 EXPERIAN                                                                                                                                                                   $2,286.38
 475 ANTON
 BOULEVARD
 COSTA MESA, CA
 92626
 FREIGHTERA                                                     Vendor                                                                                                        $318.57
 OFFICE 8036,
 #200-375 WATER ST
 VANCOUVER, BC
 V6 0M9
 CANADA
 GTT                                                            Vendor                                                                                                    $16,901.14
 COMMUNICATIONS
 INC.
 7900 TYSONS ONE
 PLACE
 MC LEAN, VA 22102
 RUBY HAS LLC                                                   Storage charges                                                                                             $6,699.13
 5 INEZ DRIVE
 BAY SHORE, NY
 11706-2203




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-11937-mg                 Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                     Main Document
                                                                             Pg 7 of 49


 Debtor    ARS REI USA Corp.                                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 US SMALL                                                       Paycheck                                                                                              $1,275,212.00
 BUSINESS                                                       Protection
 ADMINISTRATION                                                 Program loan -
 409 3RD STREET,                                                Debtor to seek
 SW                                                             forgiveness under
 WASHINGTON, DC                                                 the CARES Act
 20416




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               20-11937-mg                          Doc 1              Filed 08/19/20 Entered 08/19/20 17:20:48                                                                    Main Document
                                                                                    Pg 8 of 49
 Fill in this information to identify the case:

 Debtor name            ARS REI USA Corp.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $        4,248,640.73

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $        4,248,640.73


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$        3,904,607.22


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $          3,904,607.22




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                     Main Document
                                                                        Pg 9 of 49
 Fill in this information to identify the case:

 Debtor name         ARS REI USA Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number
                   Bank of America, 3414 Peachtree Road
            3.1.   NE, Atlanta, GA 30326 - Lenox Square                     Checking                     0332                                  $14,487.73



                   Bank of America, 625 W. Dekalb Pike,
            3.2.   King of Prussia, PA 19406                                Checking                     9771                                  $18,973.21



                   Bank of America, 60 State Street,
            3.3.   Boston, MA 02109 - Faneuil Hall                          Checking                     9768                                    $4,439.90


                   Santander, 525 Avenue Franklin Delano
                   Roosevelt, San Juan, PR 00918 - Plaza
            3.4.   Las Americas                                             Checking                     9370                                 $504,824.00



                   Chase, 5950 Glades Road, Boca Raton,
            3.5.   FL 33431                                                 Checking                     2209                                  $10,193.80


                   Chase, 10250 Santa Monica Blvd, Suite
                   1600, Los Angeles, CA 90067 - Century
            3.6.   City                                                     Checking                     8871                                    $1,657.63




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                   Main Document
                                                                        Pg 10 of 49
 Debtor           ARS REI USA Corp.                                                          Case number (If known)
                  Name


                   Chase, 1450 Brickell Avenue, 33rd
           3.7.    Floor, Miami, FL 33131 - Corporate                       Checking                     5648                    $903,972.01



                   Chase, 18320 Preston Road, Dallas, TX
           3.8.    75252                                                    Checking                     7820                        $5,999.66


                   Chase, 7860 Winter Garden Vineland
                   Road, Windermere, FL 34786- Disney
           3.9.    Springs                                                  Checking                     6706                        $3,512.39



           3.10 Chase, 10495 NW 12th Street, Doral, FL
           .    33172 - Dolphin Mall                                        Checking                     5111                      $10,057.80



           3.11 Chase, 72950 CA-111 N. Palm Desert,
           .    CA 92260 - The Gardens on El Paseo                          Checking                     2660                        $3,831.13



           3.12 Chase, 60 State Street, Boston, MA
           .    02109 - Faneuil Hall                                        Checking                     7199                        $2,194.03


                   Chase, 551 Newport Center Drive,
           3.13 Newport Beach, CA 92660 - Fashion
           .    Island                                                      Checking                     1615                        $2,332.77



           3.14 Chase, 6001 Spring Mountain Road,
           .    Las Vegas, NV 89146 - Fashion Show                          Checking                     0050                        $6,352.31



           3.15 Chase, 5111 Mission Center Road, San
           .    Diego, CA 92108 - Fashion Valley                            Checking                     6770                        $9,994.69



           3.16 Chase, 312 Forest Avenue, Paramus,
           .    NJ 07652 - Garden State Plaza                               Checking                     5650                        $6,042.93



           3.17 Chase, 1801 Alton Road, Miami Beach,
           .    FL 33139 - Lincoln                                          Checking                     4925                        $5,445.71



           3.18 Chase, 82 7th Avenue, Garden City, NY
           .    11530 - Roosevelt Field                                     Checking                     2617                        $3,214.28



           3.19 Chase, 525 Broadway, New York, NY
           .    10012 - SoHo                                                Checking                     8270                        $1,757.55



           3.20 Chase, 2001 N. Dale Mabry Hwy,
           .    Tampa, FL 33607                                             Checking                     1508                      $10,417.55

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                   Main Document
                                                                        Pg 11 of 49
 Debtor            ARS REI USA Corp.                                                         Case number (If known)
                   Name




            3.21 Chase, 8565 W. Warm Springs Road,
            .    Las Vegas, NV 89113 - The Venetian                         Checking                         9090                    $6,191.78



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                 $1,535,892.86
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Security deposit held with landlord (The Town Center at Boca Raton) for Room 1032D                            $63,333.00


                     Security deposit held with landlord (AAC Faneuil Hall LLC/Faneuil Hall Marketplace
                     LLC) for stores in the North Market Building and South Market Building at the Faneuil
            7.2.     Hall Marketplace, Bay 34, Boston, MA                                                                          $12,500.00



                     Security deposit held with landlord (Millinery Syndicate Inc. ) for Debtor's princpal place
            7.3.     of business                                                                                                   $85,224.88



                     Security deposit held with landlord (The Retail Property Trust) for Room 4041 - Lenox
            7.4.     Square                                                                                                        $57,356.00



                     Security deposit held with landlord (The Sterling Building Inc.) for 919 Lincoln Road,
            7.5.     Miami Beach, FL                                                                                               $66,205.96



                     Security deposit held with landlord (123 Prince Retail LLC) for 123 Prince Street, New
            7.6.     York, NY                                                                                                    $241,666.67




            7.7.     Security deposit held with landlord (Plaza Las Americas Inc. ) for Space No. 436                              $50,494.20



                     Security deposit held with landlord (The Retail Property Trust) for Store No. 1092A -
            7.8.     Roosevelt Field                                                                                               $66,669.00




            7.9.     Security deposit held with landlord (King of Prussia Associates) for Room No. 1097A                           $65,472.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                            Main Document
                                                                        Pg 12 of 49
 Debtor         ARS REI USA Corp.                                                                 Case number (If known)
                Name


            7.10 Constructions & Signage Deposit held with landlord (The Irvine Company LLC) for
            .    Space No. 1001                                                                                                                 $5,500.00



            7.11
            .    Security deposit held with landlord (The Gardens on El Paseo LLC) for Store No. F-1618                                         $3,333.00



            7.12
            .    Security deposit held with landlord (Dolphin Mall Associates LLC) for Store No. E398                                         $20,833.33



            7.13 Security deposit held with landlord (Walt Disney Parks & Resorts) for Space No.
            .    B15-104                                                                                                                      $50,000.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment

 9.         Total of Part 2.                                                                                                             $788,588.04
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                           902,611.83   -                                   0.00 = ....                 $902,611.83
                                              face amount                           doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                             $902,611.83
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.        Raw materials

 20.        Work in progress

 21.        Finished goods, including goods held for resale
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                          Main Document
                                                                        Pg 13 of 49
 Debtor         ARS REI USA Corp.                                                                Case number (If known)
                Name



 22.       Other inventory or supplies
           Miscellaneous jewelry
           items (store inventory) -                  On or about
           See annexed exhibit.                       6/4/2020                                 $0.00    Appraisal                          $871,548.00




 23.       Total of Part 5.                                                                                                            $871,548.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used     Current value of
                                                                                 debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           28 Laptops; 32 Desks/Tables; 36 Phones, 2
           Televisions and Office Paintings                                               Unknown                                             Unknown



 40.       Office fixtures
           Store fixtures and Art (see annexed exhibit).                                       $0.00                                       $150,000.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $150,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                   Main Document
                                                                        Pg 14 of 49
 Debtor         ARS REI USA Corp.                                                            Case number (If known)
                Name


             Yes
 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            100% membership interest in the entity ARS REI Digital
            LLC                                                                                                                              $0.00


            Capital improvements to leasehold interests - believed
            to have no value                                                                                                                 $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                   Main Document
                                                                        Pg 15 of 49
 Debtor         ARS REI USA Corp.                                                            Case number (If known)
                Name



 78.       Total of Part 11.                                                                                                            $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
               20-11937-mg                    Doc 1            Filed 08/19/20 Entered 08/19/20 17:20:48                                           Main Document
                                                                            Pg 16 of 49
 Debtor          ARS REI USA Corp.                                                                                   Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,535,892.86

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $788,588.04

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $902,611.83

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $871,548.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $150,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $4,248,640.73            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,248,640.73




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                   Main Document
                                                                        Pg 17 of 49
 Fill in this information to identify the case:

 Debtor name         ARS REI USA Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                            Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                       Main Document
                                                                        Pg 18 of 49
 Fill in this information to identify the case:

 Debtor name         ARS REI USA Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           131-135 PRINCE STREET LLC                                          Contingent
           C/O ACADIA REALTY TRUST                                            Unliquidated
           1131 MAMARONECK AVE STE 260                                        Disputed
           WHITE PLAINS, NY 10605
                                                                             Basis for the claim: In connection with commercial sublease for 123
           Date(s) debt was incurred
                                                                             Prince Street, New York, NY
           Last 4 digits of account number
                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           AAC FANEUIL HALL LLC                                               Contingent
           C/O ASHKENAZY ACQUISITION CORP                                     Unliquidated
           150 E. 58TH STREET, 39TH FLOOR                                     Disputed
           NEW YORK, NY 10155
                                                                             Basis for the claim: Landlord for stores at North Market Building and
           Date(s) debt was incurred
                                                                             South Market Building at the Faneuil Hall Marketplace
           Last 4 digits of account number
                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,600,000.00
           ARS REI S.L.                                                       Contingent
           GUZMAN el BUENO 6 28108                                            Unliquidated
           ALCOBENDAS, MADRID                                                 Disputed
           SPAIN
                                                                             Basis for the claim:    Business loan
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         50643                                               Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                       Main Document
                                                                        Pg 19 of 49
 Debtor       ARS REI USA Corp.                                                                       Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          CANON SOLUTIONS AMERICA INC.                                        Contingent
          ATTN: CUSTOMER SERVICE                                              Unliquidated
          300 COMMERCE SQUARE BLVD                                            Disputed
          BURLINGTON, NJ 08016
                                                                             Basis for the claim:    In connection with equipment lease for photocopier.
          Date(s) debt was incurred
          Last 4 digits of account number       1873                         NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          CHASE BANK                                                          Contingent
          PO BOX 15298                                                        Unliquidated
          WILMINGTON, DE 19850                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: In connection with Paycheck Protection Program
          Last 4 digits of account number                                    loan - Debtor to seek forgiveness under the CARES Act

                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          CHASE BUSINESS BANKING                                              Contingent
          C/O NATIONAL BANK BY MAIL                                           Unliquidated
          PO BOX 6185                                                         Disputed
          WESTERVILLE, OH 43086
                                                                             Basis for the claim: In connection with Paycheck Protection Program
          Date(s) debt was incurred
                                                                             loan - Debtor to seek forgiveness under the CARES Act
          Last 4 digits of account number
                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          DELL FINANCIAL SERVICES                                             Contingent
          PO BOX 81577                                                        Unliquidated
          AUSTIN, TX 78708-1577                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    In connection with lease agreements for computer
          Last 4 digits of account number                                    equipment.

                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,190.00
          ESTUDIO REDBOX                                                      Contingent
          C JULIAN CAMARILLO                                                  Unliquidated
          47 PORTAL B008                                                      Disputed
          MADRID, SPAIN
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,286.38
          EXPERIAN                                                            Contingent
          475 ANTON BOULEVARD                                                 Unliquidated
          COSTA MESA, CA 92626                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5080
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                       Main Document
                                                                        Pg 20 of 49
 Debtor       ARS REI USA Corp.                                                                       Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $318.57
          FREIGHTERA                                                          Contingent
          OFFICE 8036, #200-375 WATER ST                                      Unliquidated
          VANCOUVER, BC V6 0M9                                                Disputed
          CANADA
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          GRAND CANAL SHOPS II, LLC                                           Contingent
          110 N. WACKER DRIVE                                                 Unliquidated
          ATTN: GENERAL COUNSEL                                               Disputed
          CHICAGO, IL 60606
                                                                             Basis for the claim:    Landlord's legal department for Space 2117
          Date(s) debt was incurred
          Last 4 digits of account number                                    NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $16,901.14
          GTT COMMUNICATIONS INC.                                             Contingent
          7900 TYSONS ONE PLACE                                               Unliquidated
          MC LEAN, VA 22102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       8567
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          ONTREA INC.                                                         Contingent
          20 QUEEN STREET WEST                                                Unliquidated
          TORONTO, ON M5H 3R4
                                                                              Disputed
          CANADA
                                                                             Basis for the claim: Indemnification for commercial lease for Store No.
          Date(s) debt was incurred
                                                                             1510A at CF - Sherway Gardens, Etobicoke, Ontario - Expires
          Last 4 digits of account number                                    1/31/2026

                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,699.13
          RUBY HAS LLC                                                        Contingent
          5 INEZ DRIVE                                                        Unliquidated
          BAY SHORE, NY 11706-2203                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Storage charges
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          T.E.C LEASEHOLDS LIMITED                                            Contingent
          20 QUEEN STREET WEST                                                Unliquidated
          TORONTO, ON M5H 3R4
                                                                              Disputed
          CANADA
                                                                             Basis for the claim: Indemnification for commercial lease for Store No.
          Date(s) debt was incurred
                                                                             B206C at CF Toronto Eaton Centre, 220 Yonge Street, Toronto, ON
          Last 4 digits of account number                                    M5B 2H1 - Expires 1/31/2026

                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                       Main Document
                                                                        Pg 21 of 49
 Debtor       ARS REI USA Corp.                                                                       Case number (if known)
              Name

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          THE CADILLAC FAIRVIEW CORP.                                         Contingent
          20 QUEEN STREET WEST                                                Unliquidated
          TORONTO, ONTARIO M5H 3R4
                                                                              Disputed
          CANADA
                                                                             Basis for the claim: Indemnification for commercial lease for Store No.
          Date(s) debt was incurred
                                                                             1510A at CF - Sherway Gardens, Etobicoke, Ontario - Expires
          Last 4 digits of account number                                    1/31/2026

                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          THE ZALL COMPANY LLC                                                Contingent
          4725 SOUTH MONACO ST, STE 340                                       Unliquidated
          DENVER, CO 80237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Management company for landlord The Town Center
          Last 4 digits of account number                                    at Boca Raton

                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          TRADEMARK PROPERTY COMPANY                                          Contingent
          1701 RIVER RUN ROAD, STE 500                                        Unliquidated
          FORT WORTH, TX 76107                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Landlord for Suite 1145, Galleria Dallas, Dallas, TX
          Last 4 digits of account number
                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          UBS REALTY INVESTORS LLC                                            Contingent
          2515 MCKINNEY AVE STE 800                                           Unliquidated
          DALLAS, TX 75201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Landlord for Suite 1145, Galleria Dallas, Dallas, TX
          Last 4 digits of account number
                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          UBS REALTY INVESTORS LLC                                            Contingent
          10 STATE HOUSE SQUARE, 15TH FL                                      Unliquidated
          HARTFORD, CT 06103                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Landlord for Suite 1145, Galleria Dallas, Dallas, TX
          Last 4 digits of account number
                                                                             NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,275,212.00
          US SMALL BUSINESS                                                   Contingent
          ADMINISTRATION                                                      Unliquidated
          409 3RD STREET, SW                                                  Disputed
          WASHINGTON, DC 20416
                                                                             Basis for the claim: Paycheck Protection Program loan - Debtor to seek
          Date(s) debt was incurred
                                                                             forgiveness under the CARES Act
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                       Main Document
                                                                        Pg 22 of 49
 Debtor       ARS REI USA Corp.                                                                       Case number (if known)
              Name

 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           WALT DISNEY WORLD RESORT                                           Contingent
           ATTN: LEGAL DEPT/ PO BOX 10000                                     Unliquidated
           1375 BUENA VISTA DRIVE                                             Disputed
           LAKE BUENA VISTA, FL 32830
                                                                             Basis for the claim:    Landlord's legal department
           Date(s) debt was incurred
           Last 4 digits of account number                                   NOTICE ONLY
                                                                             Is the claim subject to offset?    No  Yes
 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           WALT DISNEY WORLD RESORT                                           Contingent
           1780 BUENA VISTA DRIVE                                             Unliquidated
           ATTN: VP-DISNEY SPRINGS AREA                                       Disputed
           LAKE BUENA VISTA, FL 32830
                                                                             Basis for the claim:    NOTICE ONLY
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                    3,904,607.22

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        3,904,607.22




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                       Main Document
                                                                        Pg 23 of 49
 Fill in this information to identify the case:

 Debtor name         ARS REI USA Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Commercial Sublease
              lease is for and the nature of              for retail property
              the debtor's interest                       located at 123 Prince
                                                          Street, New York, NY
                  State the term remaining                Expires 2/1/2027            123 PRINCE RETAIL LLC
                                                                                      C/O CENTURION REALTY LLC
              List the contract number of any                                         512 SEVENTH AVENUE, 38TH FL
                    government contract                                               NEW YORK, NY 10018


 2.2.         State what the contract or                  Equipment lease
              lease is for and the nature of              agreement for
              the debtor's interest                       photocopier

                  State the term remaining                11/2021
                                                                                      CANON SOLUTIONS AMERICA INC.
              List the contract number of any                                         ONE CANON PARK
                    government contract                                               MELVILLE, NY 11747


 2.3.         State what the contract or                  Commercial lease for
              lease is for and the nature of              Store No. 1997 -
              the debtor's interest                       Century City Mall,
                                                          10250 Santa Monica
                                                          Boulevard, Los
                                                          Angeles, CA 90067
                  State the term remaining                Expires 1/31/2027           CENTURY CITY MALL LLC
                                                                                      2049 CENTURY PARK EAST 41ST FL
              List the contract number of any                                         ATTN: LEGAL DEPT
                    government contract                                               LOS ANGELES, CA 90067


 2.4.         State what the contract or                  Lease agreement for
              lease is for and the nature of              computer equipment -
              the debtor's interest                       Lease No. 3001

                  State the term remaining                Expires October 2021
                                                                                      DELL FINANCIAL SERVICES LLC
              List the contract number of any                                         ONE DELL WAY
                    government contract                                               ROUND ROCK, TX 78682



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                   Main Document
                                                                        Pg 24 of 49
 Debtor 1 ARS REI USA Corp.                                                                  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Lease agreement for
             lease is for and the nature of               computer equipment -
             the debtor's interest                        Lease No. 3002

                  State the term remaining                Expires October 2021
                                                                                     DELL FINANCIAL SERVICES LLC
             List the contract number of any                                         ONE DELL WAY
                   government contract                                               ROUND ROCK, TX 78682


 2.6.        State what the contract or                   Lease agreement for
             lease is for and the nature of               computer equipment -
             the debtor's interest                        Lease No. 3003

                  State the term remaining                Expires December 2021
                                                                                     DELL FINANCIAL SERVICES LLC
             List the contract number of any                                         ONE DELL WAY
                   government contract                                               ROUND ROCK, TX 78682


 2.7.        State what the contract or                   Lease agreement for
             lease is for and the nature of               computer equipment -
             the debtor's interest                        Lease No. 3004

                  State the term remaining                Expires March 2022
                                                                                     DELL FINANCIAL SERVICES LLC
             List the contract number of any                                         ONE DELL WAY
                   government contract                                               ROUND ROCK, TX 78682


 2.8.        State what the contract or                   Lease agreement for
             lease is for and the nature of               computer equipment -
             the debtor's interest                        Lease No. 3005

                  State the term remaining                Expires June 2022
                                                                                     DELL FINANCIAL SERVICES LLC
             List the contract number of any                                         ONE DELL WAY
                   government contract                                               ROUND ROCK, TX 78682


 2.9.        State what the contract or                   Lease agreement for
             lease is for and the nature of               computer equipment -
             the debtor's interest                        Lease No. 3006

                  State the term remaining                Expires July 2022
                                                                                     DELL FINANCIAL SERVICES LLC
             List the contract number of any                                         ONE DELL WAY
                   government contract                                               ROUND ROCK, TX 78682


 2.10.       State what the contract or                   Lease agreement for
             lease is for and the nature of               computer equipment -
             the debtor's interest                        Lease No. 3007

                  State the term remaining                Expires August 2023        DELL FINANCIAL SERVICES LLC
                                                                                     ONE DELL WAY
             List the contract number of any                                         ROUND ROCK, TX 78682
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                    Main Document
                                                                        Pg 25 of 49
 Debtor 1 ARS REI USA Corp.                                                                   Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.11.       State what the contract or                   Lease agreement for
             lease is for and the nature of               computer equipment -
             the debtor's interest                        Lease No. 3008

                  State the term remaining                Expires October 2022
                                                                                      DELL FINANCIAL SERVICES LLC
             List the contract number of any                                          ONE DELL WAY
                   government contract                                                ROUND ROCK, TX 78682


 2.12.       State what the contract or                   Lease agreement for
             lease is for and the nature of               computer equipment -
             the debtor's interest                        Lease No. 3009

                  State the term remaining                Expires March 2023
                                                                                      DELL FINANCIAL SERVICES LLC
             List the contract number of any                                          ONE DELL WAY
                   government contract                                                ROUND ROCK, TX 78682


 2.13.       State what the contract or                   Lease agreement for
             lease is for and the nature of               computer equipment -
             the debtor's interest                        Lease No. 3010

                  State the term remaining                Expires March 2023
                                                                                      DELL FINANCIAL SERVICES LLC
             List the contract number of any                                          ONE DELL WAY
                   government contract                                                ROUND ROCK, TX 78682


 2.14.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Store No. E398 at the
             the debtor's interest                        Dolphin Mall, 11401 NW
                                                          12th Street, Miami, FL
                                                          33172
                  State the term remaining                Expires May 2024            DOLPHIN MALL ASSOCIATES LLC
                                                                                      200 EAST LONG LAKE ROAD
             List the contract number of any                                          PO BOX 200
                   government contract                                                BLOOMFIELD HILLS, MI 48303


 2.15.       State what the contract or                   Commercial lease for
             lease is for and the nature of               stores in the North
             the debtor's interest                        Market Building and
                                                          South Market Building
                                                          at the Faneuil Hall
                                                          Marketplace, Bay 34,
                                                          Boston, MA
                  State the term remaining                Expires 3/1/2023            FANEUIL HALL MARKETPLACE LLC
                                                                                      C/O ASHKENAZY ACQUISITION CORP
             List the contract number of any                                          150 EAST 58TH STREET, 39TH FL
                   government contract                                                NEW YORK, NY 10155


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 3 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                       Main Document
                                                                        Pg 26 of 49
 Debtor 1 ARS REI USA Corp.                                                                      Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.16.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Store No. 2150 at the
             the debtor's interest                        Fashion Show Mall
                                                          LLC, 3200 Las Vegas
                                                          Boulevard, Las Vegas,
                                                          NV 89109
                  State the term remaining                May 2020                       FASHION SHOW MALL LLC
                                                                                         C/O BROOKFIELD PROPERTIES
             List the contract number of any                                             350 N. ORLEANS STREET, STE 300
                   government contract                                                   CHICAGO, IL 60654


 2.17.       State what the contract or                   Lease for Storage Unit
             lease is for and the nature of               ZZ-6 at the Fashion
             the debtor's interest                        Valley Mall, San Diego,
                                                          CA
                  State the term remaining                February 28, 2021
                                                                                         FASHION VALLEY MALL LLC
             List the contract number of any                                             7007 FRIARS ROAD, SUITE 392
                   government contract                                                   SAN DIEGO, CA 92108


 2.18.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Room 265 at the
             the debtor's interest                        Fashion Valley Mall,
                                                          San Diego, CA
                  State the term remaining                Expires September              FASHION VALLEY MALL, LLC
                                                          2022                           C/O M.S. MGMT ASSOC INC.
             List the contract number of any                                             225 W. WASHINGTON STREET
                   government contract                                                   INDIANAPOLIS, IN 46204


 2.19.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Suite 1145, at the
             the debtor's interest                        Galleria Dallas, Dallas,
                                                          TX
                  State the term remaining                Expires 10/31/2020             GALLERIA MALL INVESTORS LP
                                                                                         C/O GALLERIA MALL MGMT OFFICE
             List the contract number of any                                             13350 DALLAS PARKWAY STE 3080
                   government contract                                                   DALLAS, TX 75240


 2.20.       State what the contract or                   Service agrement with
             lease is for and the nature of               telecommunications
             the debtor's interest                        provider.

                  State the term remaining                Month-to-Month                 GTT AMERICAS LLC
                                                                                         ATTN: GENERAL COUNSEL
             List the contract number of any                                             7900 TYSONS ONE PLACE STE 1450
                   government contract                                                   MC LEAN, VA 22102


 2.21.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Room No. 1097A at The          KING OF PRUSSIA ASSOCIATES
             the debtor's interest                        Plaza, King of Prussia,        KRAVCO SIMON COMPANY
                                                          PA                             225 W. WASHINGTON STREET
                  State the term remaining                Expires December 2024          INDIANAPOLIS, IN 46204-3438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                    Main Document
                                                                        Pg 27 of 49
 Debtor 1 ARS REI USA Corp.                                                                   Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease


             List the contract number of any
                   government contract


 2.22.       State what the contract or                   Commercial lease for
             lease is for and the nature of               office space at 55 West
             the debtor's interest                        39th Street, 9th Floor,
                                                          New York, NY 10018 -
                                                          Debtor's principal place
                                                          of business
                  State the term remaining                Expires 4/30/2023
                                                                                      MILLINERY SYNDICATE INC.
             List the contract number of any                                          575 MADISON AVENUE, STE 701
                   government contract                                                NEW YORK, NY 10018


 2.23.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Store No. 123 at the
             the debtor's interest                        Plaza del Caribe,
                                                          Ponce, Puerto Rico
                  State the term remaining                Expires 6/30/2030
                                                                                      PLAZA DEL CARIBE, S.E.
             List the contract number of any                                          PO BOX 363268
                   government contract                                                SAN JUAN, PR 00936-3268


 2.24.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Space No. 436 at the
             the debtor's interest                        Plaza Las Americas
                                                          Shopping Center, 525
                                                          Avenue Franklin
                                                          Delano Roosevelt, San
                                                          Juan, PR 00918
                  State the term remaining                Expires 6/30/2027
                                                                                      PLAZA LAS AMERICAS INC.
             List the contract number of any                                          PO BOX 363268
                   government contract                                                SAN JUAN, PR 00936


 2.25.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Store No. "265" in
             the debtor's interest                        INTERNATIONAL
                                                          PLAZA, Tampa, Florida
                  State the term remaining                Expires 1/31/2026
                                                                                      TAMPA WESTSHORE ASSOC. LP
             List the contract number of any                                          200 EAST LONG LAKE ROAD
                   government contract                                                BLOOMFIELD HILLS, MI 48304


 2.26.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Store No. F-1618 at The
             the debtor's interest                        Gardens on El Paseo,
                                                          73545 El Paseo, Palm        THE GARDENS ON EL PASEO LLC
                                                          Desert, CA                  200 EAST LONG LAKE ROAD
                  State the term remaining                Expires February 2023       PO BOX 200
                                                                                      BLOOMFIELD HILLS, MI 48303
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 5 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                     Main Document
                                                                        Pg 28 of 49
 Debtor 1 ARS REI USA Corp.                                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

             List the contract number of any
                   government contract


 2.27.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Space No. 2117 at The
             the debtor's interest                        Grand Canal Shoppes
                                                          at The Venetian, 3377
                                                          Las Vegas Boulevard
                                                          South, Las Vegas, NV
                                                          89109
                  State the term remaining                Expires 1/31/2023            THE GRAND CANAL SHOPPES AT THE
                                                                                       AT THE VENETIAN
             List the contract number of any                                           3377 LAS VEGAS BLVD S STE 2600
                   government contract                                                 LAS VEGAS, NV 89109


 2.28.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Space No. 1001 at
             the debtor's interest                        Fashion Island, 365
                                                          Newport Center Drive,
                                                          Newport Beach, CA
                  State the term remaining                Expires 2/28/2029
                                                                                       THE IRVINE COMPANY LLC
             List the contract number of any                                           110 INNOVATION DRIVE
                   government contract                                                 IRVINE, CA 92617


 2.29.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Room 4041, Lenox
             the debtor's interest                        Square, Atlanta, GA

                  State the term remaining                May 2026                     THE RETAIL PROPERTY TRUST
                                                                                       C/O M.S. MGMT ASSOC INC.
             List the contract number of any                                           225 W. WASHINGTON STREET
                   government contract                                                 INDIANAPOLIS, IN 46204


 2.30.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Store No. 1092A at the
             the debtor's interest                        Roosevelt Field Mall,
                                                          Garden City, NY
                  State the term remaining                Expires January 2023         THE RETAIL PROPERTY TRUST
                                                                                       C/O M.S. MGMT ASSOC INC.
             List the contract number of any                                           225 W. WASHINGTON STREET
                   government contract                                                 INDIANAPOLIS, IN 46204


 2.31.       State what the contract or                   Commercial lease for
             lease is for and the nature of               919 Lincoln Road,
             the debtor's interest                        Miami Beach, FL 33139

                  State the term remaining                Expires 9/30/2020 with
                                                          5 year option to renew       THE STERLING BUILDING INC.
             List the contract number of any                                           927 LINCOLN ROAD
                   government contract                                                 MIAMI BEACH, FL 33139

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 6 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                     Main Document
                                                                        Pg 29 of 49
 Debtor 1 ARS REI USA Corp.                                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease


 2.32.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Room 1032D at the
             the debtor's interest                        Town Center at Boca
                                                          Raton, Boca Raton, FL
                  State the term remaining                Expires 11/26/2023           THE TOWN CENTER AT BOCA RATON
                                                                                       C/O M.S. MGMT ASSOC INC.
             List the contract number of any                                           225 WEST WASHINGTON STREET
                   government contract                                                 INDIANAPOLIS, IN 46204


 2.33.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Space No. B15-104 at
             the debtor's interest                        Walt Disney World
                                                          Resort, Downtown
                                                          Disney, Lake Buena
                                                          Vista, FL
                  State the term remaining                Expires May 2016             WALT DISNEY PARKS & RESORTS
                                                                                       C/O WALT DISNEY WORLD RESORT
             List the contract number of any                                           1825 LAKE OAK LANE
                   government contract                                                 LAKE BUENA VISTA, FL 32830


 2.34.       State what the contract or                   Month-to-month
             lease is for and the nature of               commercial lease for
             the debtor's interest                        Debtor's place of
                                                          business
                  State the term remaining
                                                                                       WE WORK HQ
             List the contract number of any                                           115 W. 18TH STREET
                   government contract                                                 NEW YORK, NY 10011


 2.35.       State what the contract or                   Commercial lease for
             lease is for and the nature of               Store No. T17 at the
             the debtor's interest                        Westfield Garden State
                                                          Plaza, One Garden
                                                          State Plaza, Paramus,
                                                          NJ
                  State the term remaining                                             WESTLAND GARDEN STATE PLAZA LP
                                                                                       C/O WESTFIELD LLC
             List the contract number of any                                           2049 CENTURY PARK EAST 41ST FL
                   government contract                                                 LOS ANGELES, CA 90067




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 7 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                  Main Document
                                                                        Pg 30 of 49
 Fill in this information to identify the case:

 Debtor name         ARS REI USA Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                Main Document
                                                                        Pg 31 of 49



 Fill in this information to identify the case:

 Debtor name         ARS REI USA Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $8,898,000.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                            $26,565,674.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                            $25,230,332.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                   Main Document
                                                                        Pg 32 of 49
 Debtor       ARS REI USA Corp.                                                                         Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               SEE ANNEXED EXHIBIT                                                                                 $0.00          Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Victor Ariza vs. ARS REI USA                     Civil                      U.S. District Court of                      Pending
               Corp. d/b/a UNO De 50                                                       Florida                                     On appeal
               19-cv-23864 - Martinez                                                      Wilkie D. Ferguson, Jr., U.S.                 Concluded
                                                                                           Courthouse
                                                                                           400 North Miami Avenue
                                                                                           Miami, FL 33128


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               20-11937-mg                 Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                 Main Document
                                                                        Pg 33 of 49
 Debtor        ARS REI USA Corp.                                                                           Case number (if known)




9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                  Dates given                    Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss     Value of property
       how the loss occurred                                                                                                                              lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       SoHo location - damage to store                                                                                     5/31/2020              $41,000.00
       inventory and stolen inventory due
       to looting.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates          Total amount or
                the transfer?                                                                                                                          value
                Address
       11.1.    Reich Reich & Reich, P.C.
                235 Main Street, Suite 450                                                                                     On or about
                White Plains, NY 10601-2421                          Attorney Fees                                             6/23/2020          $75,000.00

                Email or website address
                reichlaw@reichpc.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers       Total amount or
                                                                                                                        were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               20-11937-mg                 Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                               Main Document
                                                                        Pg 34 of 49
 Debtor        ARS REI USA Corp.                                                                        Case number (if known)



               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     55 W. 39th Street, 9th Floor                                                                              2016 to July 2020
                 New York, NY 10018

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was               Last balance
                 Address                                        account number            instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred
       18.1.     Bank of America                                XXXX-6886                  Checking                  On or about                             $0.00
                 San Francisco, CA                                                         Savings                   September 2019
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               20-11937-mg                 Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                              Main Document
                                                                        Pg 35 of 49
 Debtor        ARS REI USA Corp.                                                                        Case number (if known)



                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.2.    Bank of America                                 XXXX-0316                  Checking                  On or about                          $0.00
                Stanford, CT                                                               Savings                   January 2020
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

       18.3.    Bank of America                                 XXXX-0329                  Checking                  On or about                          $0.00
                Valley Fair                                                                Savings                   September 2019
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

       18.4.    JPMorgan Chase, N.A.                            XXXX-2328                  Checking                  On or about                          $0.00
                New York, NY                                                               Savings                   September 2019
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Ruby Has LLC                                                  Debtor                               See annexed exhibit.                  No
       5 Inez Drive                                                                                                                             Yes
       Bay Shore, NY 11706

       Gotham Mini Storage                                           Debtor                               4 Trolleys; 2 Boxes of                No
       501 10th Avenue                                                                                    Shopping Bags; 3 Boxes of             Yes
       New York, NY 10018                                                                                 Limited Edition; 5 Boxes of
                                                                                                          Taqueria/Displays; 2 Boxes of
                                                                                                          Jewelry Cases; 3 Boxes full
                                                                                                          of trays for Reps cases; 1
                                                                                                          Folding Table; 2 Big Fans and
                                                                                                          1 box of Taqueria/Displays for
                                                                                                          Men Collection

       Grupo Malasa C/O Angle Architecture                           Debtor                               See annexed exhibit.                  No
       100 Petty Road, Suite E                                                                                                                  Yes
       Lawrenceville, GA 30043


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                  Main Document
                                                                        Pg 36 of 49
 Debtor      ARS REI USA Corp.                                                                          Case number (if known)




 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.                                                     Point of sale for e-commerce                     EIN:
             ARS REI Digital                                                                                                XX-XXXXXXX
                                                              transaction.
                                                                                                               From-To      3/25/2019 - Present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                              Main Document
                                                                        Pg 37 of 49
 Debtor      ARS REI USA Corp.                                                                          Case number (if known)



           None
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Raich Ende Malter & Co. LLP                                                                                          2011 to Present
                    1375 Broadway
                    New York, NY 10018

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Raich Ende Malter & Co. LLP
                    1375 Broadway
                    New York, NY 10018

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  AG Real Estate



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jason McNary                                   8 Spruce Street, Apt. 37J                           CEO
                                                      New York, NY 10038

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jose Azulay                                    calle Guzmán el Bueno nº 6                          President
                                                      28108 Alcobendas
                                                      MADRID, SPAIN
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Azulay                                   200 E. 61st Street                                  Vice President
                                                      New York, NY 10065




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                              Main Document
                                                                        Pg 38 of 49
 Debtor      ARS REI USA Corp.                                                                          Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Asher Azulay                                   212 E. 47th Street, Apt. 2                          Treasurer
                                                      New York, NY 10017

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Javier Gala                                    calle Guzmán el bueno, 6.                           CEO
                                                      Alcobendas
                                                      MADRID
                                                      SPAIN
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       ARS REI S.L.                                   GUZMAN el BUENO 6 28108                             Sole shareholder                      100
                                                      ALCOBENDAS, MADRID
                                                      SPAIN


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.
               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                              Main Document
                                                                        Pg 39 of 49
 Debtor      ARS REI USA Corp.                                                                          Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 18, 2020

 /s/ Jason McNary                                                       Jason McNary
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               20-11937-mg                 Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                       Main Document
                                                                        Pg 40 of 49
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re       ARS REI USA Corp.                                                                                 Case No.
                                                                                  Debtor(s)                    Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                75,000.00
              Prior to the filing of this statement I have received                                        $                75,000.00
              Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached. Richard Gertler, Esq.
             and Peter Barbieri, Esq.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 18, 2020                                                             /s/ Jeffrey A. Reich
     Date                                                                        Jeffrey A. Reich
                                                                                 Signature of Attorney
                                                                                 Reich Reich & Reich, P.C.
                                                                                 235 Main Street, Suite 450
                                                                                 White Plains, NY 10601-2421
                                                                                 914-949-2126 Fax: 914-949-1604
                                                                                 reichlaw@reichpc.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                                Main Document
                                                                        Pg 41 of 49
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      ARS REI USA Corp.                                                                                         Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 ARS REI S.L.                                                                                                                    100 % of stock
 Guzman el Bueno 6 28108
 Alcobendas, Madrid
 Spain


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date August 18, 2020                                                        Signature /s/ Jason McNary
                                                                                            Jason McNary

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48             Main Document
                                                                        Pg 42 of 49




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      ARS REI USA Corp.                                                                        Case No.
                                                                                   Debtor(s)         Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.




 Date:       August 18, 2020                                            /s/ Jason McNary
                                                                        Jason McNary/CEO
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    20-11937-mg   Doc 1    Filed 08/19/20 Entered 08/19/20 17:20:48   Main Document
                                        Pg 43 of 49


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                          123   PRINCE RETAIL LLC
                          C/O   CENTURION REALTY LLC
                          512   SEVENTH AVENUE, 38TH FL
                          NEW   YORK, NY 10018


                          131-135 PRINCE STREET LLC
                          C/O ACADIA REALTY TRUST
                          1131 MAMARONECK AVE STE 260
                          WHITE PLAINS, NY 10605


                          AAC   FANEUIL HALL LLC
                          C/O   ASHKENAZY ACQUISITION CORP
                          150   E. 58TH STREET, 39TH FLOOR
                          NEW   YORK, NY 10155


                          ARS REI S.L.
                          GUZMAN EL BUENO 6 28108
                          ALCOBENDAS, MADRID
                          SPAIN


                          CANON SOLUTIONS AMERICA INC.
                          ATTN: CUSTOMER SERVICE
                          300 COMMERCE SQUARE BLVD
                          BURLINGTON, NJ 08016


                          CANON SOLUTIONS AMERICA INC.
                          ONE CANON PARK
                          MELVILLE, NY 11747


                          CENTURY CITY MALL LLC
                          2049 CENTURY PARK EAST 41ST FL
                          ATTN: LEGAL DEPT
                          LOS ANGELES, CA 90067


                          CHASE BANK
                          PO BOX 15298
                          WILMINGTON, DE 19850


                          CHASE BUSINESS BANKING
                          C/O NATIONAL BANK BY MAIL
                          PO BOX 6185
                          WESTERVILLE, OH 43086


                          DELL FINANCIAL SERVICES
                          PO BOX 81577
                          AUSTIN, TX 78708-1577
20-11937-mg   Doc 1    Filed 08/19/20 Entered 08/19/20 17:20:48   Main Document
                                    Pg 44 of 49



                      DELL FINANCIAL SERVICES LLC
                      ONE DELL WAY
                      ROUND ROCK, TX 78682


                      DELL FINANCIAL SERVICES LLC
                      ONE DELL WAY
                      ROUND ROCK, TX 78682


                      DELL FINANCIAL SERVICES LLC
                      ONE DELL WAY
                      ROUND ROCK, TX 78682


                      DELL FINANCIAL SERVICES LLC
                      ONE DELL WAY
                      ROUND ROCK, TX 78682


                      DELL FINANCIAL SERVICES LLC
                      ONE DELL WAY
                      ROUND ROCK, TX 78682


                      DELL FINANCIAL SERVICES LLC
                      ONE DELL WAY
                      ROUND ROCK, TX 78682


                      DELL FINANCIAL SERVICES LLC
                      ONE DELL WAY
                      ROUND ROCK, TX 78682


                      DELL FINANCIAL SERVICES LLC
                      ONE DELL WAY
                      ROUND ROCK, TX 78682


                      DELL FINANCIAL SERVICES LLC
                      ONE DELL WAY
                      ROUND ROCK, TX 78682


                      DELL FINANCIAL SERVICES LLC
                      ONE DELL WAY
                      ROUND ROCK, TX 78682


                      DOLPHIN MALL ASSOCIATES LLC
                      200 EAST LONG LAKE ROAD
                      PO BOX 200
                      BLOOMFIELD HILLS, MI 48303
20-11937-mg   Doc 1    Filed 08/19/20 Entered 08/19/20 17:20:48   Main Document
                                    Pg 45 of 49



                      ESTUDIO REDBOX
                      C JULIAN CAMARILLO
                      47 PORTAL B008
                      MADRID, SPAIN


                      EXPERIAN
                      475 ANTON BOULEVARD
                      COSTA MESA, CA 92626


                      FANEUIL HALL MARKETPLACE LLC
                      C/O ASHKENAZY ACQUISITION CORP
                      150 EAST 58TH STREET, 39TH FL
                      NEW YORK, NY 10155


                      FASHION SHOW MALL LLC
                      C/O BROOKFIELD PROPERTIES
                      350 N. ORLEANS STREET, STE 300
                      CHICAGO, IL 60654


                      FASHION VALLEY MALL LLC
                      7007 FRIARS ROAD, SUITE 392
                      SAN DIEGO, CA 92108


                      FASHION VALLEY MALL, LLC
                      C/O M.S. MGMT ASSOC INC.
                      225 W. WASHINGTON STREET
                      INDIANAPOLIS, IN 46204


                      FREIGHTERA
                      OFFICE 8036, #200-375 WATER ST
                      VANCOUVER, BC V6 0M9
                      CANADA


                      GALLERIA MALL INVESTORS LP
                      C/O GALLERIA MALL MGMT OFFICE
                      13350 DALLAS PARKWAY STE 3080
                      DALLAS, TX 75240


                      GRAND CANAL SHOPS II, LLC
                      110 N. WACKER DRIVE
                      ATTN: GENERAL COUNSEL
                      CHICAGO, IL 60606
20-11937-mg   Doc 1    Filed 08/19/20 Entered 08/19/20 17:20:48   Main Document
                                    Pg 46 of 49



                      GTT AMERICAS LLC
                      ATTN: GENERAL COUNSEL
                      7900 TYSONS ONE PLACE STE 1450
                      MC LEAN, VA 22102


                      GTT COMMUNICATIONS INC.
                      7900 TYSONS ONE PLACE
                      MC LEAN, VA 22102


                      KING OF PRUSSIA ASSOCIATES
                      KRAVCO SIMON COMPANY
                      225 W. WASHINGTON STREET
                      INDIANAPOLIS, IN 46204-3438


                      MILLINERY SYNDICATE INC.
                      575 MADISON AVENUE, STE 701
                      NEW YORK, NY 10018


                      ONTREA INC.
                      20 QUEEN STREET WEST
                      TORONTO, ON M5H 3R4
                      CANADA


                      PLAZA DEL CARIBE, S.E.
                      PO BOX 363268
                      SAN JUAN, PR 00936-3268


                      PLAZA LAS AMERICAS INC.
                      PO BOX 363268
                      SAN JUAN, PR 00936


                      RUBY HAS LLC
                      5 INEZ DRIVE
                      BAY SHORE, NY 11706-2203


                      T.E.C LEASEHOLDS LIMITED
                      20 QUEEN STREET WEST
                      TORONTO, ON M5H 3R4
                      CANADA


                      TAMPA WESTSHORE ASSOC. LP
                      200 EAST LONG LAKE ROAD
                      BLOOMFIELD HILLS, MI 48304
20-11937-mg   Doc 1    Filed 08/19/20 Entered 08/19/20 17:20:48   Main Document
                                    Pg 47 of 49



                      THE CADILLAC FAIRVIEW CORP.
                      20 QUEEN STREET WEST
                      TORONTO, ONTARIO M5H 3R4
                      CANADA


                      THE GARDENS ON EL PASEO LLC
                      200 EAST LONG LAKE ROAD
                      PO BOX 200
                      BLOOMFIELD HILLS, MI 48303


                      THE GRAND CANAL SHOPPES AT THE
                      AT THE VENETIAN
                      3377 LAS VEGAS BLVD S STE 2600
                      LAS VEGAS, NV 89109


                      THE IRVINE COMPANY LLC
                      110 INNOVATION DRIVE
                      IRVINE, CA 92617


                      THE RETAIL PROPERTY TRUST
                      C/O M.S. MGMT ASSOC INC.
                      225 W. WASHINGTON STREET
                      INDIANAPOLIS, IN 46204


                      THE RETAIL PROPERTY TRUST
                      C/O M.S. MGMT ASSOC INC.
                      225 W. WASHINGTON STREET
                      INDIANAPOLIS, IN 46204


                      THE STERLING BUILDING INC.
                      927 LINCOLN ROAD
                      MIAMI BEACH, FL 33139


                      THE TOWN CENTER AT BOCA RATON
                      C/O M.S. MGMT ASSOC INC.
                      225 WEST WASHINGTON STREET
                      INDIANAPOLIS, IN 46204


                      THE ZALL COMPANY LLC
                      4725 SOUTH MONACO ST, STE 340
                      DENVER, CO 80237


                      TRADEMARK PROPERTY COMPANY
                      1701 RIVER RUN ROAD, STE 500
                      FORT WORTH, TX 76107
20-11937-mg   Doc 1    Filed 08/19/20 Entered 08/19/20 17:20:48   Main Document
                                    Pg 48 of 49



                      UBS REALTY INVESTORS LLC
                      2515 MCKINNEY AVE STE 800
                      DALLAS, TX 75201


                      UBS REALTY INVESTORS LLC
                      10 STATE HOUSE SQUARE, 15TH FL
                      HARTFORD, CT 06103


                      US SMALL BUSINESS
                      ADMINISTRATION
                      409 3RD STREET, SW
                      WASHINGTON, DC 20416


                      WALT DISNEY PARKS & RESORTS
                      C/O WALT DISNEY WORLD RESORT
                      1825 LAKE OAK LANE
                      LAKE BUENA VISTA, FL 32830


                      WALT DISNEY WORLD RESORT
                      ATTN: LEGAL DEPT/ PO BOX 10000
                      1375 BUENA VISTA DRIVE
                      LAKE BUENA VISTA, FL 32830


                      WALT DISNEY WORLD RESORT
                      1780 BUENA VISTA DRIVE
                      ATTN: VP-DISNEY SPRINGS AREA
                      LAKE BUENA VISTA, FL 32830


                      WE WORK HQ
                      115 W. 18TH STREET
                      NEW YORK, NY 10011


                      WESTLAND GARDEN STATE PLAZA LP
                      C/O WESTFIELD LLC
                      2049 CENTURY PARK EAST 41ST FL
                      LOS ANGELES, CA 90067
              20-11937-mg                  Doc 1           Filed 08/19/20 Entered 08/19/20 17:20:48                  Main Document
                                                                        Pg 49 of 49



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      ARS REI USA Corp.                                                                             Case No.
                                                                                   Debtor(s)              Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for ARS REI USA Corp. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 ARS REI S.L.
 Guzman el Bueno 6 28108
 Alcobendas, Madrid
 Spain




 None [Check if applicable]




 August 18, 2020                                                      /s/ Jeffrey A. Reich
 Date                                                                 Jeffrey A. Reich
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for ARS REI USA Corp.
                                                                      Reich Reich & Reich, P.C.
                                                                      235 Main Street, Suite 450
                                                                      White Plains, NY 10601-2421
                                                                      914-949-2126 Fax:914-949-1604
                                                                      reichlaw@reichpc.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
